DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-18, drawn to powered surgical tack applier comprising a handle assembly, an elongate member, and a power module, classified in A61B17/068.
Invention II. Claims 19 and 20, drawn to a device with a handle assembly and a power module, classified in A61B17/10.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention of Group II does not require a third and fourth planetary gear assembly. The invention of Group I does not require a drive shaft with a proximal end that is non-rotatably coupled to a second planetary gear assembly. Group I also does not require a high-torque output. The subcombination has separate utility such as being paired with another battery automated device with an elongate member to use with an appropriate end effector that can eject, for example, a nail or stapler.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions require a different field of search and search strategies
(b) separate classification.
The following application results in a search burden for the examiner because Group I and Group II will require separate search strategies. Group II is describing just the handle assembly and power module of a device. Group I describes a powered surgical tack applier device. Therefore, the two groups would be searched for in separate text search string strategies since they have different purposes. Group I and Group II are also classified in different CPC subclasses, and would also require a separate combination text searches in different CPC subclasses. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Frances on 11/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 19 and 20 directed to Group II non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19: (cancelled).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of the record fails to disclose or make obvious the combination of: a gear box including a gearbox including: the handle assembly, an elongate member, and a power module including a first planetary gear assembly operably coupled to the main sun gear such that the first planetary gear assembly rotates about a longitudinal axis defined by the output shaft in response to rotation of the main sun gear; a second planetary gear assembly operably coupled to the first planetary gear assembly such that the second planetary gear assembly rotates in response to the rotation of the first planetary gear assembly; a drive shaft coupled to the second planetary gear assembly such that the drive shaft rotates with the second planetary gear assembly;25PATENT APPLICATION Docket No.: C00017175USO2CIP (203-11950 CIP)a third planetary gear assembly operably coupled to the second planetary gear assembly such that the third planetary gear assembly rotates in response to the rotation of the second planetary gear assembly; a fourth planetary gear assembly operably coupled to the third planetary gear assembly such that the fourth planetary gear assembly rotates in response to the rotation of the third planetary gear assembly; and a high-speed output coupled to the drive shaft for concomitant rotation therewith, the high-speed output operably coupled to the actuation rod of the handle assembly. 
Regarding Claim 14, the prior art of the record fails to disclose or make obvious the combination of: the handle assembly, an elongate member, and a power module including a first planetary gear assembly operably coupled to the main sun gear such that the first planetary gear assembly rotates about a longitudinal axis defined by the output shaft in response to rotation of the main sun gear; a second planetary gear assembly operably coupled to the first planetary gear assembly such that the second planetary gear assembly rotates in response to the rotation of the first planetary gear assembly; 

With respect to Claim 1,  (Figures 1-3b, 12a-b) A powered surgical tack applier (device 10), a handle assembly (handle 12), an actuation assembly including an actuation rod (elongate member 58, see [0090]) and an actuation switch (trigger type button 30), an articulation assembly (articulation mechanism 102) including an articulation rod (bar 212) and articulation lever (piston 204) coupled to one another, an elongated member (58) including a loading unit (cartridge 26) with a plurality of surgical tacks (fasteners 102) coupled to the actuation rod that rotates and deploys said tacks (see [0068]) and articulates the articulation portion (region 120, see [0117]), a power module (see back portion of handle 12) including a motor (motor 42) and a battery (battery 44), and a main sun gear (spur gear 46) fixed to an output shaft (see [0090]) for concomitant rotation with said shaft.
With respect to Claim 14, cited prior art Meloul (2018/0049738), which discloses: (Figures 1-3b, 12a-b) A powered surgical tack applier (device 10), a handle assembly (handle 12), an actuation assembly including an actuation rod (elongate member 58, see [0090]), an articulation assembly (articulation mechanism 102) including an articulation rod (bar 212) and articulation lever (piston 204) coupled to one another, an elongated member (58) including a loading unit (cartridge 26) with a plurality of surgical tacks (fasteners 102) coupled to the actuation rod that rotates and deploys said tacks (see [0068]) and articulates the articulation portion (region 120, see [0117]), a power module (see 
With respect to Claim 1, cited prior art Shelton IV (2015/0196295) discloses: (See Figure 59) a first planetary gear assembly (assembly 2404) operably coupled to the main sun gear (sun gear 2404A) such that the first planetary gear assembly rotates about a longitudinal axis defined by the output shaft (shaft 76, see [0141]) in response to rotation of the main sun gear (see [0139]); a second planetary gear assembly (assembly 2410) operably coupled to the first planetary gear assembly such that the second planetary gear assembly rotates in response to the rotation of the first planetary gear assembly (see [140]); a drive shaft (2422) coupled to the second planetary gear assembly such that the drive shaft rotates with the second planetary gear assembly (); 25PATENT APPLICATIONDocket No.: C00017175USO2CIP (203-11950 CIP)a third planetary gear assembly (assembly 2420) operably coupled to the second planetary gear assembly such that the third planetary gear assembly rotates in response to the rotation of the second planetary gear assembly (see [0142]).
With respect to Claim 14, cited prior art Shelton IV (2015/0196295) discloses: (See Figure 59) a first planetary gear assembly (assembly 2404) operably coupled to the main sun gear (sun gear 2404A) such that the first planetary gear assembly rotates about the longitudinal axis in response to a rotation of the main sun gear (see [0139]); a second planetary gear assembly (assembly 2410) operably coupled to the first planetary gear assembly such that the second planetary gear assembly rotates in response to the rotation of the first planetary gear assembly (see [140]); a drive shaft (76, see [0141]) having a proximal end portion coupled to the second planetary gear assembly for concomitant rotation therewith…and a high-speed output configured to rotate the actuation rod, the high-speed output coupled to the drive shaft for concomitant rotation therewith (see [0146]); and a high-torque output configured to be operably coupled to a driven member of a surgical end effector, the high-torque output being operably coupled to the motor (see [0146]).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document . See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.A.C./Junior Examiner, Art Unit 3771                

/KATHERINE M SHI/Primary Examiner, Art Unit 3771